Citation Nr: 1634282	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  14-18 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for an eye disability, to include Terrien's marginal degeneration. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1944 to May 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision that, in pertinent part, denied service connection for Terrien's marginal degeneration.  This is the only issue that has been perfected on appeal.

In July 2016, the Veteran testified during a video conference hearing before the undersigned.  At the time the Veteran indicated that he no longer considered the Guam Office of Veterans Affairs to be his representative.  As such, the Veteran is currently pro se in his appeal. 

The Board notes that the U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, because the Veteran claimed service connection for Terrien's marginal degeneration and claims to have been diagnosed with an eye disability that mimics Terrien's marginal degeneration, the issue on the title page reflects the expanded issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.



REMAND

Records

The Veteran reported receiving treatment and testing for an eye disability from a private physician (Dr. Ross) at the Will's Eye Hospital, beginning in 2014.  The Veteran also reported receiving treatment from an ophthalmologist (Dr. Marjorie DeBenedictis).  The RO or VA's Appeals Management Center (AMC) should specifically seek the Veteran's authorization for release of such treatment and testing records pertaining to an eye disability.

In addition, recent VA treatment records are pertinent to the Veteran's claim and should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (constructive notice of VA generated documents).

Eye Disability

VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifested during an applicable presumption period for which the Veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence of record for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006). With respect to the third factor above, the Court of Appeals for Veterans' Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon, 20 Vet. App. at 83. 

In this case, the Veteran contends that his current eye disability is attributed to his occupational specialty during active service.  He reported serving as a radar man during his tours of duty aboard ship, and was exposed to a great deal of electromagnetic radiation.  He reported doing repairs on radar gear during daylight hours, in which everything in the room was exposed to radiation; and reported that ordinary light bulbs lying on the deck "turned on" without any wire connection.  Although the Veteran did not seek treatment in active service for eye problems, he reportedly was told in an early "radar" training session that one might eventually become sterile or blind from such exposure.  Current records show a longstanding history of eye problems.  The Board finds that this is sufficient to trigger VA's duty to assist in obtaining a medical examination and opinion.

Moreover, VA treatment records during the pendency of the appeal include assessments of Terrien's marginal degeneration in 2013.  In July 2016, the Veteran testified that recent testing by a private physician confirmed that he did not have Terrien's marginal degeneration; and that another eye disability, which mimics Terrien's marginal degeneration, was identified.

Given that VA assessments of record satisfy the current disability threshold as existing at the time the Veteran's claim was filed, the Board requires a clarifying medical opinion to ascertain whether the Veteran's previously diagnosed Terrien's marginal degeneration or any current eye disability is related to his active service.  38 C.F.R. § 3.159(c)(4) (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary contact information and authorization from the Veteran, please request treatment records that pertain to an eye disability from the Veteran's private physician (Dr. Ross) at the Will's Eye Hospital, dated from January 2014 to the present date; and from an ophthalmologist (Dr. Marjorie DeBenedictis), dated from January 2011, and associate them with the Veteran's claims file.

If, after making reasonable efforts to obtain records identified by the Veteran; and if the RO or AMC is unable to secure such records, the RO or AMC must notify the Veteran and (a) identify the specific records the RO or AMC is unable to obtain; (b) briefly explain the efforts that the RO or AMC made to obtain those records; (c) describe any further action to be taken by the RO or AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain the Veteran's outstanding VA treatment records, from May 2014 forward; and associate them with the Veteran's claims file.

3.  Afford the Veteran a VA examination with a physician to determine the etiology of any eye disability found to be present.  The examiner must review the file, examine the Veteran, and provide an opinion as to whether an eye disability at least as likely as not (50 percent probability or more) either had its onset in active service or is otherwise related to active service-specifically, to include exposure to electromagnetic radiation.  

Review of the entire file is required; however, specific attention is invited to the Veteran's hearing testimony, in which he describes the details of working on radar gear in 1944, aboard ship, and exposure to electromagnetic radiation in active service.  (VBMS, document labeled Hearing Testimony, receipt date July 11, 2016, pages 2-3).
The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed eye disability.

4.  After ensuring that the requested actions are completed, readjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

